Citation Nr: 1410691	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  05-26 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus and residual cold injury to the bilateral upper and lower extremities.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bilateral pes planus and residual cold injury to the bilateral upper and lower extremities.  

3.  Entitlement to service connection for bilateral bunions (hallux valgus deformities), to include as secondary to service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	M. Steinberg, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1978 to February 1982, and from February 1991 to June 1991.  The Veteran had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2009 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran appeared at a Travel Board hearing in August 2013.  A transcript is of record.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed. 

It is noted that there is a pending appeal for a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  The Veteran's representative has provided testimony before two separate Acting Veterans Law Judges with respect to that issue, and thus, resolution of that issue will require a three-judge panel decision.  The Veteran, should he so choose, is entitled to present testimony before a third Veterans Law Judge (either in person or by Videoconference) on the TDIU issue.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  A letter has been dispatched to the Veteran regarding his ability to have an additional hearing or to allow for this issue to be adjudicated by a three-VLJ panel without presenting additional testimony.  

Adjudication of the TDIU claim is deferred until all pending claims for service connection have been resolved (as the issue is inextricably intertwined with the resolution of those appeals); however, regardless of the Veteran's decision with respect to an additional hearing, the claim for TDIU will require a three-Judge panel (this is pursuant to Board procedure and cannot be waived), and it will be addressed in a separate decision under a separate docket number following the ultimate resolution of the two issues presented in this remand order.  

It is further noted that in December 2012, the RO received indication of a claim to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include mood disorder and posttraumatic stress disorder (PTSD).  No action has been taken on this petition to reopen, and it is referred to the RO for further development.  


REMAND

The Veteran in this case has contended that he developed current low back and left knee disabilities either directly as a result of his active service or, alternatively, as a result (either causally or by aggravation) of his service-connected bilateral pes planus and cold injury residuals of all extremities.  The secondary theory of entitlement was forwarded at a hearing with the undersigned in August 2013.  

There is some indication of low back and left knee symptoms in service, with service treatment records documenting a consultation for back pain in January 1981 and a left knee injury in July 1983.  

In June 2009, the Veteran was afforded a VA orthopedic examination to address the nature and etiology of any currently present knee and back disabilities.  In the associated report, the examining physician's assistant (PA) determined that the Veteran experienced low back and left knee strain.  That is to say, a current disability for VA purposes was assessed.  The PA did not, however, determine that it was at least as likely as not that any current knee or back disablement had any causal relationship to active duty.  Essentially, the examiner determined that as there was nothing documented at service separation, and that, in his view, as there were no medical records present to establish "chronicity," a current disability in either the knee or back was not related to service.  There is no other rationale associated with the opinion, and the contended secondary relationships were not addressed (it is noted that the Veteran's representative raised this theory of entitlement following the 2009 examination).  

With respect to the opinion as it pertains to direct service connection, the Board cannot conclude that the rationale offered in the 2009 opinion is adequate.  The mere fact that symptoms or diagnoses are not documented in the service treatment records is not, in and of itself, a sufficient basis on which to rest a medical conclusion.  See Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Given this, and also given the fact that the raised secondary theories of entitlement were not discussed, the Board cannot assign the 2009 opinion significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Indeed, as the RO has endeavored to provide an examination in this case, it is incumbent upon VA to ensure that the requested medical opinion is adequate.  Thus, before adjudication of the issues can occur, it is necessary that a new, comprehensive opinion addressing etiology of knee and back disabilities be given by an examiner other than the one who conducted the 2009 examination (preferably by a Doctor of Medicine/Doctor of Osteopathic Medicine, if available).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is asked that the claims file be reviewed, and an opinion given as to if it is at least as likely as not (50 percent probability or greater) that any current left knee and low back strain had causal origins in active service, to include as a result of injuries sustained in 1983 and 1981, respectively.  Further, the examiner should opine as to if it is at least as likely as not that service-connected pes planus and/or bilateral upper and lower extremity cold injury residuals caused, or aggravated beyond the natural course of the disease process, current low back and left knee strain.  See McLendon at 79.  As the Veteran's current disability status is known, it is only necessary to schedule the Veteran for an in-person examination should the reviewing examiner so determine.   

With respect to the claim for entitlement to service connection for bilateral bunions (hallux valgus deformities), the Board notes that the Veteran was denied in a September 2012 rating action.  A timely notice of disagreement was received in December 2012; however, no statement of the case was issued.  The Veteran should be provided a statement of the case and given the opportunity to perfect his appeal, should he so choose.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.   Dispatch the claims file to an examiner other than the one who performed the June 2009 VA examination for an orthopedic opinion (preferably to a Doctor of Medicine/Doctor of Osteopathic Medicine, if available).  In this regard, it is asked that the examiner review the extensive claims file and offer an opinion as to if it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back and left knee strain had causal origins in active service, to include as a result of 1981 and 1983 injuries to the back and knee respectively.  Alternatively, it is asked if it is at least as likely as not that the current low back and left knee strain were either caused, or aggravated beyond the natural course of the disease process, by service-connected bilateral pes planus and bilateral upper and lower extremity cold injury residuals.  Rationales must accompany each opinion provided, and it is not sufficient to rely solely on the lack of documentation in the service treatment records as a basis for an opinion.* 

*The Veteran need only be scheduled for an in-person examination if the examiner determines it to be necessary to answer the above questions.  

2.  Issue a statement of the case to the Veteran and his representative with respect to the denial of service connection for bunions of the bilateral feet.  Allow the appropriate time to respond and for the Veteran to perfect his appeal via a VA Form 9 (substantive appeal to the Board) should he elect to do so.  

3.  Then, re-adjudicate the Veteran's claims.  Should the disposition remain less than favorable, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

